DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 recites “it”. It is not clear what “it” is.
Claims 1, 12-14 recite the limitation "the first, processing container".  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is the “first, substantially cylindrical container” or not.
Claim 1 recites the limitation "the first, thermal treatment container".  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is the “first, substantially cylindrical container” or not.
Claim 7 recites the limitation "the third, processing container".  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is the “third container” or not.
Claim 7 recites the limitation "the third, thermal treatment container".  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is the “third container” or not.
Claim 7 recites “the first, inlet end” and “the second, outlet end”. It is not clear if these are located in the first container or the third container.
Claim 8 recites the limitation "the second exchanger" and “the third, processing container”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the second container “is connectable to” the first and third containers. It is not clear if the containers should be separable or not. It is not clear if they can simply be connected in series or not.
Claim 12 recites causing the food to “advance practically continuously”. It is not clear if continuous movement is required or not.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bravo et al [US 2011/0036247A1].
Bravo et al teach a pasteurizing apparatus and method comprising a first cylindrical container (Figure 3, #11), a second container which feeds the first container (paragraph 0067; Figure 3, #13), a helical stirrer within the first container (Figure 3, #23), a thermal system in the form of a heat exchanger around the first container (Figure 3, #21), a first inlet end (Figure 3, #13), a second outlet end (Figure 3, #15), a drive and control unit in the form of a temperature sensor which controls operation of an outlet valve and the heat exchanger (Figure 3, #17, 35; paragraph 0042), a pasteurization temperature of about 85°C (paragraph 0069), a third container with a second helical stirrer (Figure 3, #12, 24), the third container surrounded by a second heat exchanger (Figure 3, #12, 21’), the third container having an first inlet end and second outlet end (Figure 3, #14, 16), the third container cooling the pasteurized food coming directly from the first container (paragraph 0053), the second feed container, first container, and third container connected in series (Figure 3; paragraph 0067), and an embodiment where the first container is switchable between a heating configuration and a cooling configuration (Figure 1, #11; paragraph 0043-0045).
Regarding apparatus claim 5, the claimed temperature of 60-75°C is simply a preferred method of using the claimed apparatus. The device of Bravo et al was capable of reaching this temperature range as shown by the disclosure of a pasteurization temperature of 85°C (paragraph 0069) by Bravo et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bravo et al (‘247) as applied above, and further in view of Bravo et al [US 2010/0139500A1].
Bravo et al (‘247) teach the above mentioned components. Bravo et al (‘247) do not explicitly recite an open-top tub (claim 2). Bravo et al (‘500) teach a pasteurization apparatus comprising a feed container in the form of an open-top tub (Figure 1, #12). It would have been obvious to one of ordinary skill in the art to incorporate the claimed open-top tub into the invention of Barvo et al (‘247), in view of Bravo et al (‘500), since both are directed to food pasteurization systems, since Bravo et al (‘247) already included a feed container (paragraph 0067) but simply did not describe it in detail, since food pasteurization systems commonly included an open-top tub as the food container (Figure 1, #12) as shown by Bravo et al (‘500), and since an open-top container would be more easily filled with ingredients as compared to a container with a secured lid.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bravo et al as applied above, and further in view of Vasby [Pat. No. 2,972,239].
Bravo et al teach the above mentioned components. Bravo et al do not explicitly recite a stirrer with a radial blade at the inlet end and a helical portion at the outlet end (claim 6). Vasby teaches an ice cream system comprising a feed container (Figure 1, #10), a cylindrical container with a heat exchanger in the wall (Figure 1, #11-12), and a stirrer with a radial blade at the inlet end and a helical portion at the outlet end (Figure 1, #261, 16, 39). It would have been obvious to one of ordinary skill in the art to incorporate the claimed radial blade into the invention of Bravo et al, in view of Vasby, since both are directed to ice cream systems, since Bravo et al already included a cylindrical container with a helical stirrer (Figure 1, #23), since ice cream systems commonly included a cylindrical container with a stirrer with a radial blade at the inlet end and a helical portion at the outlet end (Figure 1, #261, 16, 39) as shown by Vasby, since the radial blades of Vasby provided beneficial whipping and injection of air (column 2, lines 33-39), since many consumers desired ice cream with a creamy texture provided by air injection or overrun, and since a suitable whipped ice cream product would have provided increased demand for the product of Bravo et al.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bravo et al as applied above, and further in view of Cocchi et al [US 2016/0113305A1].
Bravo et al teach the above mentioned components. Bravo et al do not explicitly recite a temperature of 60-75°C (claim 14). Cocchi et al teach a pasteurization method reaching a temperature of 65-85°C (paragraph 0079). It would have been obvious to one of ordinary skill in the art to incorporate the claimed temperature into the invention of Bravo et al, in view of Cocchi et al, since both are directed to methods of pasteurizing ice cream, since Bravo et al already included a pasteurization temperature of about 85°C (paragraph 0069), since ice cream pasteurization methods commonly used a temperature of 65-85°C (paragraph 0079) as shown by Cocchi et al, and since a lower pasteurization temperature would have reduced the risk of altering the flavor of the ice cream of Bravo et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 (particularly claim 1) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 (particularly claim 1) of U.S. Patent No. 9,693,571 in view of Bravo et al. The ‘571 patent does not explicitly recite a helical stirrer. It would have been obvious to one of ordinary skill in the art to incorporate the claimed helical stirrer into the invention of ‘571, in view of Bravo et al, since both are directed to food heating systems, since ‘571 already claimed a mixer unit within the cylinder (claim 1), since food pasteurization systems commonly included a helical stirrer as shown by Bravo et al (Figure 1, #23), and since a helical stirrer would have provided effective and efficient mixing of the food of ‘571.
Claims 1-14 (particularly claim 1) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 (particularly claim 8) of U.S. Patent No. 10,772,341 in view of Bravo et al. The ‘341 patent does not explicitly recite a helical stirrer. It would have been obvious to one of ordinary skill in the art to incorporate the claimed helical stirrer into the invention of ‘341, in view of Bravo et al, since both are directed to food heating systems, since ‘341 already claimed a heated cylinder (claim 8), since food pasteurization systems commonly included a helical stirrer as shown by Bravo et al (Figure 1, #23), and since a helical stirrer would have provided effective and efficient mixing of the food of ‘341.
Claims 1-14 (particularly claim 1) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26, 29-39, 41-45, 47 (particularly claim 26) of copending Application No. 15/883,775 in view of Bravo et al. The ‘775 application does not explicitly recite a helical stirrer. It would have been obvious to one of ordinary skill in the art to incorporate the claimed helical stirrer into the invention of ‘775, in view of Bravo et al, since both are directed to food heating systems, since ‘775 already claimed a heated cylinder (claim 26), since food pasteurization systems commonly included a helical stirrer as shown by Bravo et al (Figure 1, #23), and since a helical stirrer would have provided effective and efficient mixing of the food of ‘775.
This is a provisional nonstatutory double patenting rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792